                                                               JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




GERALDINE MANNING,               CASE NO. CV 18-10554 DSF
      Plaintiff,

                   v.            JUDGMENT

COUNTY OF LOS ANGELES
BOARD OF SUPERVISORS, et al.,
      Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to serve
pursuant to Fed. R. Civ. P. 4(m),
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


   Date: November 15, 2019      ___________________________
                                Dale S. Fischer
                                United States District Judge
